             Case 1:21-cv-03858-VM Document 31 Filed 06/14/21 Page 1 of 1




                                   MILMAN LABUDA LAW GROUP PLLC
                                                 3000 MARCUS AVENUE
                                                       SUITE 3W8
                                             LAKE SUCCESS, NEW YORK 11042

                                                          _________
                                                    TELEPHONE (516) 328-8899
                                                    FACSIMILE (516) 328-0082
Author: Jamie S. Felsen - Member
Direct E-Mail Address: jamiefelsen@mllaborlaw.com
Direct Dial: (516) 303-1391

Via ECF

June 14, 2021

Hon. Victor Marrero, U.S.D.J.
United States District Court Southern District of New York
500 Pearl Street, Suite 160
New York, NY 10007

Re:      Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg LLP, et al.
         Case No.: 21-CV-03858 (VM)
Dear Judge Marrero:

       This firm represents all of the Defendants in the above-referenced matter with the exception
of Trachtenberg, Rodes & Friedberg LLP (hereinafter “Star Defendants”).

        The Star Defendants respectfully request an extension of time until July 16, 2021 to
respond to the Answer and cross-claims. This is the first request for an extension of time to
respond to same. The Star Defendants’ deadline to respond to the Complaint is currently June 17,
2021. The Star Defendants have not yet been served with the cross-claims, but will consent to
service. All other parties haven consented to this request for an extension. This is the first time a
request for an extension of time to respond to the Complaint is being made.

                                                Respectfully submitted,

                                                MILMAN LABUDA LAW GROUP PLLC

                                                /s/ Jamie S. Felsen

cc:      Counsel of Record (via ECF)
